Exhibit 10.18

SECOND AMENDMENT

SECOND AMENDMENT, dated as of August 8, 2006 (this “Second Amendment”), to the
Amended and Restated Credit Agreement, dated as of April 28, 2005 (as amended,
supplemented or otherwise modified, the “Credit Agreement”), among EDUCATE
OPERATING COMPANY, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., as documentation agent (the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Documentation Agent and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Administrative Agent has requested certain amendments to the Credit
Agreement as set forth herein; and

WHEREAS, the Required Lenders have consented to the requested amendments as set
forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
which are defined in the Credit Agreement are used herein as therein defined.

2. Amendments to Section 1. Section 1.1 of the Credit Agreement is hereby
amended by inserting, in proper alphabetical order, the following new or
substitute defined terms and related definitions:

“Applicable Margin”: (a) with respect to Revolving Loans, from and after the
Second Amendment Effective Date, the rate per annum set forth under the relevant
column heading in the grid below captioned “Revolving Loans Pricing Grid” and
(b) with respect to Amended Term Loans, from and after the Second Amendment
Effective Date, the rate per annum set forth under the relevant column heading
in the grid below captioned “Amended Term Loans Pricing Grid.”



--------------------------------------------------------------------------------

Revolving Loans Pricing Grid

 

Consolidated Leverage Ratio

   ABR Loans   Eurodollar Loans

Greater than or equal to 3.75:1.00

   2.25%   3.25%

Greater than or equal to 2.75:1.00 and less than 3.75:1.00

   2.00%   3.00%

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.50%   2.50%

Less than 2.25:1.00

   1.25%   2.25%

Amended Term Loans Pricing Grid

 

Consolidated Leverage Ratio

   ABR Loans   Eurodollar Loans

Greater than or equal to 3.75:1.00

   2.25%   3.25%

Greater than or equal to 3.25:1.00 and less than 3.75:1.00

   2.00%   3.00%

Greater than or equal to 2.75:1.00 and less than 3.25:1.00

   1.75%   2.75%

Greater than or equal to 2.25:1.00 and less than 2.75:1.00

   1.25%   2.25%

Less than 2.25:1.00

   1.00%   2.00%

For the purposes of the above pricing grids, changes to the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the above pricing grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the above pricing grid
shall apply. Each determination of the Consolidated Leverage Ratio pursuant to
the above pricing grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

 

2



--------------------------------------------------------------------------------

“Second Amendment”: the Second Amendment, dated as of August 8, 2006, to this
Agreement.

“Second Amendment Effective Date”: August 8, 2006.

3. Amendment to Section 7 of the Credit Agreement. (a) Section 7.1(a) of the
Credit Agreement is hereby amended by deleting the portion of the table set
forth therein covering the fiscal quarters set forth below and substituting
therefor the following:

 

Fiscal Quarter

                 Consolidated Leverage Ratio              

06/30/06

09/30/06

12/31/06

03/31/07

06/30/07

09/30/07

12/31/07

03/31/08 – 12/31/08

03/31/09 and thereafter

   5.30:1.00
4.50:1.00
3.50:1.00
3.25:1.00
3.25:1.00
3.25:1.00
3.00:100
2.25:1.00
2.00:1.00

(b) Section 7.1(b) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter

         Consolidated Interest Coverage Ratio      

06/30/06

09/30/06

12/31/06

03/31/07

06/30/07

09/30/07

12/31/07

03/31/08 and therafter

   3.25:1.00
3.40:1.00
3.60:1.00
3.60:1.00
3.60:1.00
3.60:1.00
3.75:1.00
4.50:1.00

(c) Section 7.1(c) of the Credit Agreement is hereby amended by deleting the
portion of the table set forth therein covering the fiscal quarters set forth
below and substituting therefor the following:

 

Fiscal Quarter

   Consolidated Fixed Charge Coverage Ratio

06/30/06

09/30/06

12/31/06

03/31/07

06/30/07

09/30/07

12/31/07

03/31/08 and thereafter

   1.60:1.00
1.70:1.00
1.85:1.00
1.85:1.00
1.85:1.00
1.85:1.00
1.90:1.00
2.15:1.00

 

3



--------------------------------------------------------------------------------

4. Conditions to Effectiveness of this Amendment. This Second Amendment shall
become effective on and as of the date (such date the “Second Amendment
Effective Date”) of the execution and delivery of this Second Amendment by the
Borrower, the Administrative Agent and the Required Lenders and satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received payment, for distribution to
each Lender that has signed and delivered this Second Amendment to the
Administrative Agent by not later than 12:00 Noon (New York City time) on
August 8, 2006 (or such later time or date as agreed by the Borrower and the
Administrative Agent), of an amendment fee equal to 0.25% of the Aggregate
Exposure of such Lender then in effect immediately prior to the Second Amendment
Effective Date.

(b) The Lenders and the Administrative Agent shall have received all other fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), in connection
with the Second Amendment.

(c) The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary or similar officer of the Borrower, dated the
Second Amendment Effective Date, and certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of the Borrower (or its managing member) authorizing
the execution, delivery and performance of this Second Amendment, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Second Amendment Effective Date, (B) as to the incumbency and
specimen signature of each officer executing this Second Amendment or any other
document delivered in connection herewith on behalf of the Borrower and (C) as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
or similar officer executing such certificate; and (ii) a good standing
certificate for the Borrower from its jurisdiction of organization.

(d) The Administrative Agent shall have received an Acknowledgement and Consent
in the form of Exhibit A attached hereto, executed and delivered by each Loan
Party other than the Borrower.

5. Miscellaneous.

(a) Applicable Margin. Notwithstanding anything to the contrary in the Second
Amendment or in any other Loan Documents, payment of interest and fees accrued
during the period prior to the Second Amendment Effective Date shall be based
upon the Applicable Margin in effect prior to the Second Amendment becoming
effective.

(b) Representation and Warranties. The Borrower hereby represents that as of the
Second Amendment Effective Date each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents is true and correct in
all material respects as if made on and as of such date (it being understood and
agreed that any representation or warranty that by its terms is made as of a
specific date shall be required to be true and correct in all material respects
only as of such specified date), and no Default or Event of Default has occurred
and is continuing after giving effect to the amendments contemplated herein.

(c) Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force in effect.

(d) Counterparts. This Second Amendment may be executed by one or more of the
parties to this Second Amendment on any number of separate counterparts, and all
of said counterparts

 

4



--------------------------------------------------------------------------------

taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Second Amendment signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.

(e) Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(f) Integration. This Second Amendment and the other Loan Documents represent
the agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

(g) GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(h) Waiver. The Lenders waive any Default or Event of Default that may have
occurred prior to the Second Amendment Effective Date as a result of the
violation of Section 7.1 of the Credit Agreement, to the extent that such
violation would not have occurred had this Second Amendment been effective as of
June 30, 2006.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

EDUCATE OPERATING COMPANY, LLC By:  

/s/ Kevin E. Shaffer

Name:   Kevin E. Shaffer Title:   Vice President

 

 

JPMORGAN CHASE BANK N.A., as

Administrative Agent and as a Lender

By:  

/s/ Kathryn A. Duncan

Name:   Kathryn A. Duncan Title:   Managing Director

 

 

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc., as

Documentation Agent and as a Lender

By:  

/s/ D. Darby Jones

Name:   D. Darby Jones Title:   AVP

 

 

Allied Irish Banks Plc, as a Lender By:  

/s/ Joanne Gibson

Name:   Joanne Gibson Title:   Assistant Vice President By:  

/s/ Gregory J. Wiske

Name:   Gregory J. Wiske Title:   Vice President

 

 

AIB Debt Management Limited, as a Lender By:  

/s/ Joanne Gibson

Name:   Joanne Gibson Title:  

Assistant Vice President

Investment Advisor to

AIB Debt Management, Limited

By:  

/s/ Gregory J. Wiske

Name:   Gregory J. Wiske Title:  

Vice President

Investment Advisor to

AIB Debt Management, Limited

 

 

Atlas Loan Funding 1, LLC, as a Lender

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

Atlas Loan Funding 2, LLC, as a Lender

By: Atlas Capital Funding, Ltd.

By: Structured Asset Investors, LLC

Its Investment Manager

By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

WB Loan Funding 4, LLC, as a Lender By:  

/s/ Diana M. Himes

Name:   Diana M. Himes Title:   Associate

 

 

Bank of America, N.A., as a Lender By:  

/s/ Monica Brandes

Name:   Monica Brandes Title:   Senior Vice President

 

 

BABSON CLO LTD 2005-I SUFFIELD CLO, LIMITED, as Lenders By: Babson Capital
Management LLC As Collateral Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director HAKONE FUND LLC, as a Lender By:
Babson Capital Management LLC as Investment Manager By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director BILL & MELINDA GATES FOUNDATION,
as a Lender By: Babson Capital Management LLC as Investment Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, as a Lender By: Babson Capital Management LLC as Investment
Adviser By:  

/s/ Dongbing Hu

Name:   Dongbing Hu Title:   Associate Director

 

 

CIT Lending Services Corporation, as a Lender By:  

/s/ David Manheim

Name:   David Manheim Title:   Vice President

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO I, LTD., or an

affiliate, as a Lender

By:  

/s/ Nicole D. Kouba

Name:   Nicole D. Kouba Title:   Vice President

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO III, LTD., or an

affiliate, as a Lender

By:  

/s/ Nicole D. Kouba

Name:   Nicole D. Kouba Title:   Vice President

 

 

Denali Capital LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VI, LTD., or an

affiliate, as a Lender

By:  

/s/ Nicole D. Kouba

Name:   Nicole D. Kouba Title:   Vice President

 

 

EAGLE LOAN TRUST

By: Stanfield Capital Partners, LLC

as its Collateral Manager, as a Lender

By:  

/s/ David Frey

Name:   David Frey Title:   Managing Partner

 

 

Stanfield Vantage CLO, Ltd

By: Stanfield Capital Partners, LLC

as its Asset Manager, as a Lender

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

 

Stanfield Modena CLO, Ltd

By: Stanfield Capital Partners, LLC

as its Asset Manager, as a Lender

By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

 

General Electric Capital Corporation, as a Lender By:  

/s/ Rebecca Ford

Name:   Rebecca Ford Title:   Duly Authorized Signatory

 

 

Antares Capital Corporation, as a Lender By:  

/s/ Rebecca Ford

Name:   Rebecca Ford Title:   Duly Authorized Signatory

 

 

GSC PARTNERS GEMINI FUND LIMITED

 

By: GSCP (NJ), L.P., as Collateral Monitor

By: GSCP (NJ), INC., its General Partner, as a Lender By:  

/s/ Seth M. Katzenstein

Name:   Seth M. Katzenstein Title:   Authorized Signatory

 

 

ING Capital LLC, as a Lender By:  

/s/ Khursheed Sorabjee

Name:   Khursheed Sorabjee Title:   Vice President

 

 

LightPoint CLO 2004-1, Ltd., Marquette US/European CLO, P.L.C. as a Lender By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Director

 

 

Manufacturers and Traders Trust Company, as a Lender By:  

/s/ Theodore K. Oswald

Name:   Theodore K. Oswald Title:   Vice President

 

 

General Electric Capital Corporation, as

Administrator for, Merritt CLO Holding LLC., as a Lender

By:  

/s/ Amanda Van Heyst

Name:   Amanda Van Heyst Title:   Duly Authorized Signatory

 

 

OLYMPIC CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

SIERRA CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

SIERRA CLO II, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

WHITNEY CLO I, LTD, as a Lender By:  

/s/ John M. Casparian

Name:   John M. Casparian Title:  

Chief Operating Officer,

(Manager)

Centre Pacific, LLC

 

 

OSP FUNDING LLC, as a Lender By:  

/s/ Christina L. Ramseur

Name:   Christina L. Ramseur Title:   Assistant Vice President

 

 

TORONTO DOMINION (NEW YORK), LLC, as a Lender By:  

/s/ Masood Fiktee

Name:   Masood Fiktee Title:   Authorized Signatory

 

 

VAN KAMPEN SENIOR LOAN FUND

By: Van Kampen Asset Management, as a Lender

By:  

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director

 

 

WhiteHorse I, Ltd.

WhiteHorse Capital Partners, L.P., as a Lender

By:  

/s/ Ethan Underwood

Name:   Ethan Underwood Title:   Manager

 

 

Confluent 3 Limited, as a Lender By:   Morgan Stanley Investment Management as
Investment Manager By:  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Executive Director

 

MSIM Croton Ltd., as a Lender By:   Morgan Stanley Investment Management as
Collateral Manager By:  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Executive Director

 

Morgan Stanley Prime Investment, as a Lender By:  

/s/ Jinny K. Kim

Name:   Jinny K. Kim Title:   Executive Director

 

Qualcomm Global Trading, Inc., as a Lender By: Morgan Stanley Investment
Management as Investment Manager By:  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Executive Director

 

Kitty Hawk Trust, as a Lender

By: Morgan Stanley Investment Management as Investment Manager

By:  

/s/ Kevin Egan

Name:   Kevin Egan Title:   Executive Director

 

 

WhiteHorse II, Ltd. WhiteHorse Capital Partners, L.P., as a Lender By:  

/s/ Ethan Underwood

Name:   Ethan Underwood Title:   Manager

 

VAN KAMPEN SENIOR INCOME TRUST BY: Van Kampen Asset Management, as a Lender By:
 

/s/ Christina Jamieson

Name:   Christina Jamieson Title:   Executive Director

 

Stanfield Quattro CLO, Ltd. By: Stanfield Capital Partners, LLC   as its
Collateral Manager, as a Lender By:  

/s/ Christopher E. Jansen

Name:   Christopher E. Jansen Title:   Managing Partner

 

Stanfield AZURE CLO, Ltd. By: Stanfield Capital Partners, LLC   as its
Collateral Manager, as a Lender

By:

 

/s/ Christopher E. Jansen

Name:

  Christopher E. Jansen

Title:

  Managing Partner

 

Stanfield Arbitrage CDO, Ltd.

By:

  Stanfield Capital Partners LLC   as its Collateral Manager, as a Lender

By:

 

/s/ Christopher E. Jansen

Name:

  Christopher E. Jansen

Title:

  Managing Partner

 

ULT CBNA Loan Funding LLC, for itself or

as agent for ULT CFPI Loan Funding LLC , as a Lender

By:

 

/s/ ROY HYKAL

Name:

  ROY HYKAL

Title:

  Attorney-in-fact



--------------------------------------------------------------------------------

Exhibit A

Form of Acknowledgement and Consent